IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00114-CV

$30,459.00 IN U.S. CURRENCY,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 88811


                           MEMORANDUM OPINION

       The petitioner has filed a Petition for Permission to Appeal Interlocutory Order,

requesting permission to appeal the trial court’s denial of his motion for summary

judgment under subsection 51.014(d) of the Civil Practice and Remedies Code. But

subsection 51.014(d) provides only that “a trial court in a civil action may, by written

order, permit an appeal.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp.

2015) (emphasis added). Subsection 51.014(f) then authorizes an appellate court to accept

an appeal that the trial court has permitted under subsection 51.014(d). Id. § 51.014(f); see
also TEX. R. APP. P. 28.3(a) (“When a trial court has permitted an appeal from an interlocutory

order that would not otherwise be appealable, a party seeking to appeal must petition the court

of appeals for permission to appeal.”) (emphasis added).

        In this case, although the petitioner has apparently filed in the trial court a motion

for permissive interlocutory appeal, the trial court has not permitted an appeal.1 See TEX.

R. CIV. P. 168 (“Permission must be stated in the order to be appealed.”). The Petition for

Permission to Appeal Interlocutory Order is therefore denied. Accordingly, this appeal

is dismissed for want of jurisdiction. See TEX. R. APP. P. 28.3; 43.2(f).



                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Appeal dismissed
Opinion delivered and filed April 28, 2016
[CV06]




1Furthermore, even if the trial court permitted an appeal, the trial court’s denial of the petitioner’s motion
for summary judgment without explanation is not a substantive ruling on the controlling legal issue. See
Borowski v. Ayers, 432 S.W.3d 344, 347 (Tex. App.—Waco 2013, no pet.).
$30,459.00 in U.S. Currency v. State                                                                   Page 2